Exhibit 10.13

THE NASDAQ STOCK MARKET, INC.

NONQUALIFIED STOCK OPTION AGREEMENT

This NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) between The Nasdaq
Stock Market, Inc., a Delaware corporation (the “Company”), and Robert Greifeld
(the “Optionee”) memorializes the grant of a nonqualified stock option which was
made by the Management Compensation Committee of the Board of Directors of the
Company (the “Committee”) on December 13, 2006 (the “Date of Grant”):

R E C I T A L S:

The Company and the Optionee have entered into an Amended and Restated
Employment Agreement effective as of January 1, 2007 (the “Employment
Agreement”). The Company has adopted The Nasdaq Stock Market, Inc. Equity
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the meaning ascribed to them in the Plan or the Employment Agreement,
as the case may be.

The Committee has determined that it is in the best interests of the Company and
its shareholders to grant the option provided for herein to the Optionee
pursuant to the Plan and the terms set forth herein as an increased incentive
for the Optionee to contribute to the Company’s future success and prosperity.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1. Grant of the Option. Subject to the terms and conditions set forth herein and
in the Plan (a complete copy of which, in effect as of the Date of Grant, has
been made available to the Optionee), the Company hereby grants to the Optionee
an option (the “Option”) to purchase all or any part of an aggregate of 960,000
Shares at a purchase price of $35.92 per Share (the “Exercise Price”). The
Option is intended to be a Non-Qualified Stock Option and not an Incentive Stock
Option within the meaning of Section 422 of the Code.

2. Vesting. Subject to Section 4 hereof, (i) 8.33% of the Option shall become
exercisable on the first anniversary of the Date of Grant, (ii) an aggregate of
25% of the Option shall be exercisable on the second anniversary of the Date of
Grant, (iii) an aggregate of 50% of the Option shall be exercisable on the third
anniversary of the Date of Grant, (iv) an aggregate of 75% of the Option shall
be exercisable on the fourth anniversary of the Date of Grant, (v) an aggregate
of 91.67% of the Option shall be exercisable on the fifth anniversary of the
Date of Grant and (vi) 100% of the Option shall be exercisable on the sixth
anniversary of the Date of Grant. As used herein, “vested” Option shall mean
that portion of the Option which (x) shall have become exercisable pursuant to
the terms of this Agreement and (y) shall not have been previously exercised.

3. Exercise of the Option.

(a) Subject to the provisions of this Agreement (including Section 4 hereof),
the Optionee may exercise all or a portion of the vested Option at any time
prior to the



--------------------------------------------------------------------------------

tenth anniversary of the Date of Grant (the “Expiration Date”); provided that
the Option may be exercised with respect to whole Shares only; and provided that
that the Option may not be exercised at any one time as to fewer than 100 Shares
(or such number of Shares as to which the portion of the Option is then
exercisable if such number is less than 100). In no event shall any portion of
the Option be exercisable on or after the Expiration Date.

(b) In accordance with Section 3(a) hereof, the Option may be exercised by
delivering to the Company a notice of intent to exercise. The Optionee shall
deliver such notice by such method (whether telephonic or written) as may be
specified by the Committee from time to time. Such notice shall specify the
number of Shares as to which the Option is being exercised and shall be
accompanied by payment in full, or adequate provision therefor, of the Exercise
Price and any applicable withholding tax. The payment of the Exercise Price
shall be made (i) in cash, (ii) by certified check or bank draft payable to the
order of the Company, (iii) by tendering Shares which have been owned by the
Optionee for at least six months (and which are not subject to any pledge or
other security interest), (iv) by having Shares with a Fair Market Value on the
date of exercise equal to the Exercise Price sold by a broker-dealer or (v) by a
combination of the foregoing, provided that the combined value of all cash and
cash equivalents and the Fair Market Value of any such Shares so tendered to the
Company as of the date of such tender or sold by a broker-dealer is at least
equal to the Exercise Price. In the event that the broker-assisted cashless
exercise procedure is elected, to the extent permitted by applicable law and the
Committee, the Optionee shall be responsible for all broker fees. At the time of
exercise of the Option, the Optionee shall pay such amount to the Company as the
Company deems necessary to satisfy its obligation to withhold federal, state or
local income or other taxes incurred by reason of such exercise or make such
other arrangements as are acceptable to the Company, all in accordance with the
provisions of Section 7 hereof.

(c) Notwithstanding any other provision of this Agreement to the contrary, no
portion of the Option may be exercised prior to the completion of any
registration or qualification of such Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any government
body, national securities exchange, or inter-dealer market system that the
Committee shall in its sole discretion determine to be necessary or advisable.

(d) Upon the Company’s determination that a portion of the Option has been
validly exercised as to any of the Shares, the registrar for the Company will
make an entry on its books and records evidencing that such Shares have been
duly issued as of that date; provided, however, that the Optionee may, in the
alternative, elect in writing prior thereto to receive a stock certificate
representing the full number of Shares acquired, which certificate may bear a
restrictive legend prohibiting the transfer of such Shares until certain
conditions are met as required by law. The Company shall not be liable to the
Optionee for damages relating to any delays in issuing the certificates.

4. Termination of Employment.

(a) In the event that (i) the Company terminates the Optionee’s employment with
the Company for Cause or (ii) the Optionee terminates his employment with the
Company without Good Reason, the unvested portion of the Option shall be deemed

 

-2-



--------------------------------------------------------------------------------

cancelled and forfeited on the Date of Termination and vested Options, if any,
shall remain exercisable for a period ending on the earlier of: (i) ten days
following such Date of Termination and (ii) the Expiration Date, and shall
thereafter be deemed cancelled and forfeited without further consideration to
the Optionee.

(b) In the event that (i) the Company terminates the Optionee’s employment with
the Company without Cause or (ii) the Optionee terminates his employment with
the Company for Good Reason, the Option will continue to vest for a period of 30
months following the Date of Termination as if the Optionee’s employment had not
terminated. The remaining portion of the unvested Option shall be deemed
cancelled and forfeited on the Date of Termination without further consideration
to the Optionee. The vested portion of the Option (including that portion of the
Option which vests in accordance with the provisions of this Section 4(b)) shall
remain exercisable for a period ending on the earlier of: (i) 36 months
following such termination of employment and (ii) the Expiration Date, and shall
thereafter be deemed cancelled and forfeited without further consideration to
the Optionee (or to his estate, as the case may be); provided, however, in the
event that the Optionee breaches any of his obligations under Section 9 or 10 of
the Employment Agreement, that portion of the Option which vested in accordance
with the provisions of this Section 4(b) (or which otherwise would have so
vested) shall be deemed cancelled and forfeited without further consideration to
the Optionee.

(c) In the event that the Optionee’s employment with the Company terminates by
reason of death or Permanent Disability, any unvested portion of the Option that
would otherwise have vested in the 12 months following the Date of Termination
if the Optionee’s employment had not terminated shall vest as of the Date of
Termination. The remaining portion of the unvested Option shall be deemed
cancelled and forfeited on the Date of Termination without further consideration
to the Optionee. The vested portion of the Option (including that portion of the
Option which vests in accordance with the provisions of this Section 4(c)) shall
remain exercisable for a period ending on the earlier of: (i) 36 months
following such termination of employment and (ii) the Expiration Date, and shall
thereafter be deemed cancelled and forfeited without further consideration to
the Optionee (or to his estate, as the case may be).

(d) If the Optionee’s employment with the Company terminates by reason of
Retirement, the Option will continue to vest for a period of 12 months following
the Date of Termination as if the Optionee’s employment had not terminated. The
remaining unvested portion of the Option shall be deemed cancelled and forfeited
on the Date of Termination without further consideration to the Optionee. The
vested portion of the Option (including that portion of the Option which Vests
in accordance with the provisions of this Section 4(d)) shall remain exercisable
for a period ending on the earlier of: (i) 36 months following such termination
of employment and (ii) the Expiration Date, and shall thereafter be deemed
cancelled and forfeited without further consideration to the Optionee; provided,
however, in the event that the Optionee breaches any of his obligations under
Section 9 or 10 of the Employment Agreement, that portion of the Option which
vested in accordance with the provisions of this Section 4(d) (or which
otherwise would have so vested) shall be deemed cancelled and forfeited without
further consideration to the Optionee.

 

-3-



--------------------------------------------------------------------------------

(e) If the Optionee’s employment with the Company terminates by reason of
delivery of a Non-Renewal Notice by the Company or the Optionee, the Option
shall continue to vest for a period of 36 months following the Date of
Termination as if the Optionee’s employment had not terminated. The vested
portion of the Option (including that portion of the Option which Vests in
accordance with the provisions of this Section 4(e)) shall remain exercisable
for a period ending on the earlier of: (i) 36 months following such termination
of employment and (ii) the Expiration Date, and shall thereafter be deemed
cancelled and forfeited without further consideration to the Optionee; provided,
however, in the event that the Optionee breaches any of his obligations under
Section 9 or 10 of the Employment Agreement, that portion of the Option which
vested in accordance with the provisions of this Section 4(e) (or which
otherwise would have so vested) shall be deemed cancelled and forfeited without
further consideration to the Optionee.

5. No Right to Continued Employment; No Rights as a Shareholder. This Agreement
shall not confer on the Optionee any right to be retained, in any position, as
an employee, consultant or director of the Company. The Optionee shall not have
any rights as a shareholder with respect to any Shares subject to an Option
prior to the date of exercise of the Option.

6. Transferability.

(a) Except as provided below, the Option is nontransferable and may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Optionee, except by will or the laws of descent and
distribution, and upon any such transfer, by will or the laws of descent and
distribution, the transferee shall hold such Option subject to all the terms and
conditions that were applicable to the Option immediately prior to such
transfer. Notwithstanding the foregoing, the Optionee may transfer the vested
portion of the Option to members of his immediate family (defined as his spouse,
children or grandchildren) or to one or more trusts for the exclusive benefit of
such immediate family members or partnerships in which such immediate family
members are the only partners if the transfer is approved by the Committee and
the Optionee does not receive any consideration for the transfer. Any such
transferred portion of the Option shall continue to be subject to the same terms
and conditions that were applicable to such portion of the Option immediately
prior to transfer (except that such transferred Option shall not be further
transferable by the transferee). No transfer of a portion of the Option shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of such evidence as the Committee may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee of the terms and conditions hereof.

(b) Upon any transfer by will or the laws of descent and distribution, such
transferee shall take the Option and shares acquired upon exercise of the Option
(the “Option Shares”) subject to all the terms and conditions that were (or
would have been) applicable to the Option and the Option Shares immediately
prior to such transfer. In order to comply with any applicable securities laws,
the Optionee agrees that the Option Shares shall only be sold by the Optionee
following registration under the Securities Act of 1933, as amended, or pursuant
to an exemption therefrom.

 

-4-



--------------------------------------------------------------------------------

7. Withholding. The Optionee agrees to make appropriate arrangements with the
Company for satisfaction of any applicable federal, state, local or foreign tax
withholding requirements or like requirements, including the payment to the
Company at the time of any exercise of the Option of all such taxes and
requirements, and the Company shall have the right and is hereby authorized to
withhold from the Shares transferable to the Optionee upon any exercise of the
Option or from any other compensation or other amount owing to the Optionee such
amount (in cash, Shares (having a Fair Market Value not in excess of the minimum
amount required by law to be withheld), or other property, as the case may be)
as may be necessary in the opinion of the Company to satisfy all such taxes,
requirements and withholding obligations.

8. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Optionee or the Optionee’s transferee, if applicable, will
make or enter into such written representations, warranties and agreements as
the Company may reasonably request in order to comply with applicable securities
laws, with this Agreement, or as the Committee otherwise deems necessary or
advisable. The Committee may require that the Optionee, as a condition of the
exercise of an Option, execute a stockholders’ agreement on terms and conditions
substantially similar to those contained in stockholders’ agreements of other
senior executives of the Company.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

10. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.

11. Notice. Any notice, request, instruction or other document given under this
Agreement shall be in writing and may be delivered by such method as may be
permitted by the Company, and shall be addressed and delivered, in the case of
the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Optionee, to the Optionee’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method. approved by the Company) by either party.

12. Conflicts. In the event of conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of this Agreement will govern and prevail.

13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of the Agreement shall be severable
and enforceable to the extent permitted by law.

14. Execution. This Agreement may be executed, including execution by facsimile
signature, in one or more counterparts, each of which will be deemed an
original, and all of which together shall be deemed to be one and the same
instrument.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Nonqualified Stock
Option Agreement on the 21st day of February, 2008. By execution of this
Nonqualified Stock Option Agreement, the Optionee acknowledges receipt of a copy
of the Plan.

 

THE NASDAQ STOCK MARKET, INC.

/s/ James L. Johnson, Jr.

By: James L. Johnson, Jr. Title: Senior Vice President ROBERT GREIFELD

/s/ Robert Greifeld

Signature

 

-6-